DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-10 are present for examination.

Priority
	Acknowledgment is made for this application filed on 04/26/2021 which claims the benefit of priority from foreign application CN20210367970.0 filed on 04/30/2020.

Claim Objections
Claims 1-10 are objected to because of the following informalities: Claims 1-10 are objected to for encompassing abbreviations of terms in the first occurrence. For example, the term BASU, dCasRx, IncRNA, XIST, DANCR, MALAT1 were written in abbreviated form in their first occurrence of the claims.  
Abbreviations must be written out in their first appearance in the claims according to their full interpretation as written in the specification.  For example "IncRNA" should be written as "long non-coding ribonucleic acid (lncRNA)". "XIST" should be written as "X-inactivation specific transcript (XIST)", "B. subtilis biotin ligase with C-terminal mutation (BASU") etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 encompass a genus of fusion proteins comprising a BASU and dCasRx with any structure and/or an expression vector comprising said genus of fusion proteins and any gRNA with any structure targeting any target lncRNA with any structure. 
	Claim 5 is drawn to a kit for determining lncRNA interaction proteins, comprising: the fusion protein according to claim 1and/or the expression vector encoding the same, and a gRNA targeting the target IncRNA; where the kit may further comprise a control reagent without gRNA. 
	Claim 6 is drawn to a method for determining lncRNA interaction proteins, comprising:
co-transfecting the expression vector encoding the genus of fusion proteins comprising a BASU and dCasRx and a gRNA that specifically targets the target lncRNA in a target cell, thereby BASU specifically biotin-labeling effector proteins nearby; isolating the biotinylated proteins for analysis to determine the IncRNA interaction proteins. Claim 7 is drawn to a method according to claim 6, which is for determining a IncRNA interacting protein in living cells.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
	
	However claims 1-10 encompass any genus of fusion proteins comprising a BASU and a dCasRx with any sequence and expression vectors encoding the same as well as a genus of long non-coding RNA molecules, gRNA molecules where a structure function for a representative number of the genus are not disclosed. Furthermore the specification does not disclose how to make and use said genus of fusion proteins and expression vectors encoding the same as well as a genus of long non-coding RNA molecules, gRNA molecules.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
	Claim 5 recites kits, used for determining lncRNA interaction proteins comprising said genus of fusion proteins and expression vectors encoding the same as well as a genus of long non-coding RNA molecules, gRNA molecules. 
	Claims 6 and 7 encompass a method for determining lncRNA interaction proteins, comprising co-transfecting the expression vector encoding the genus of fusion proteins and genus of gRNA that allegedly specifically target the corresponding target lncRNA in a target cell, thereby BASU specifically biotin-labeling effector proteins nearby; isolating the biotinylated proteins for analysis to determine the IncRNA interaction proteins. However, the specification does not teach the structure of the genus of lncRNA sequences for designing a corresponding gRNA in the composition comprising the fusion protein BASU and dCasRx that can bind to the genus of lncRNA sequences. 
	Likewise claims 8-10 are not described because the statistical comparison recited in claim 8 or the analysis in claim 9 would require the structure of the lncRNA for designing the corresponding gRNA in the fusion protein composition. More specifically  the claims do not specifically recite any specific lncRNA structure such that a gRNA that bind the dCasRx in the BASU/dCasRx fusion protein where the BASU in the fusion protein is designed to label any protein that interacts with the lncRNA.   
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

One of skill would not know how to make and/or use the genus of fusion proteins  comprising any BASU and dCasRx associated with a gRNA with any sequence to identify proteins that interact with any lncRNA with any sequence. 
Therefore claims 1-10 lack written description as the claims  do not fully, concisely teach or enable any person skilled in the art how to make and use the invention.

Conclusion: No claims are allowed.


RELEVANT REFERENCES:

1) Silvana Konermann et al (Transcriptome Engineering with RNA-Targeting Type VI-D CRISPR Effectors. Cell 173, 665–676, April 19, 2018).
Konermann et al analyzed prokaryotic genome and metagenome sequences to identify an uncharacterized family of RNA-guided, RNA-targeting CRISPR systems that they classified as type VI-D. Biochemical characterization and protein engineering of seven distinct or orthologs generated a ribonuclease effector derived from Ruminococcus flavefaciens XPD3002 (CasRx) with robust activity in human cells. CasRx-mediated knockdown shows higher efficiency and specificity relative to RNA interference across diverse endogenous transcripts. As one of the most compact single-effector Cas enzymes, CasRx can also be flexibly packaged into adeno-associated virus. They teach that they targeted virally encoded, catalytically inactive CasRx to cis elements of pre-mRNA to manipulate alternative splicing, which alleviated dysregulated tau isoform ratios in a neuronal model of frontotemporal dementia. 
Konermann et al teach that CasRx as a programmable RNA-binding module for efficient targeting of cellular RNA, enabling a general platform for transcriptome engineering and future therapeutic development.They further teach the possibility of utilizing dCasRx (a catalytically inactive CasRx) for targeting of specific coding and non-coding elements within a transcript to study and manipulate RNA. To validate this concept, they used the dCasRx system by creating a splice effector.
However, Konermann et do not teach the use of a BASU ligase fused to a dCasRx for identifying a protein that interacts with a desired lncRNA (long non-coding RNA).

2) Muthukumar Ramanathan et al  (RNA–protein interaction detection in living cells NATURE METHODS | VOL.15 NO.3 | MARCH 2018 | 207-212).
Ramanathan et al  teach that RNA–protein interactions play numerous roles in cellular function and disease. They describe RNA–protein interaction detection (RaPID), which uses proximity-dependent protein labeling, based on the BirA* biotin ligase, to rapidly identify the proteins that bind RNA sequences of interest in living cells. RaPID displays utility in multiple applications, including in evaluating protein binding to mutant RNA motifs in human genetic disorders, in uncovering potential post-transcriptional networks in breast cancer, and in discovering essential host proteins that interact with Zika virus RNA. They teach a method of improving the BirA*-labeling component of RaPID, by engineering a new mutant BirA* from Bacillus subtilis, termed BASU, that enables >1,000-fold faster kinetics and >30-fold increased signal-to-noise ratio over the prior standard Escherichia coli BirA*, thereby enabling direct study of RNA–protein interactions in living cells on a timescale as short as 1 min.
Ramanathan et al do not teach a fusion protein comprising a BASU and dCasRx for identifying a protein that interacts with a desired a long non-coding RNA (lncRNA).

3) Shuai Zhen et al. (Application of CRISPR-Cas9 for Long Noncoding RNA Genes in Cancer Research. Human Gene Therapy. Volume 30, Jan 2019.3-9. 
Zhen et al teach that long noncoding RNAs (LncRNA), a class of transcripts with lengths >200 nt, play a master role in the regulation of cancer pathogenesis. They teach that the CRISPR-Cas9 system has been explored as a revolutionary genome editing tool for molecular biology. Growing evidence shows that LncRNAs can be targeted by the CRISPR-Cas9 system used for evaluating its function. Thus, the CRISPR-Cas9 systems provide a novel gene-editing strategy for the modification of LncRNA expression. This review summarizes current knowledge of the functions and underlying mechanisms of LncRNA by CRISPR-Cas9. Emerging strategies for non-viral/viral delivery of CRISPR-Cas9 in a clinical context are also discussed. 
Zhen et al do not teach an RNA specific CasRx or biotin ligase variant derived from Bacillus subtilis (BSAU) or a fusion protein comprising a BASU and dCasRx for identifying a protein that interacts with a desired a long non-coding RNA (lncRNA).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 29, 2022